DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-4, 7-9, 11, 14-21, over Momoi in view of Sato as the primary combination of references, are withdrawn due to Applicant’s amendment filed on May 12, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 5,866,034) in view of Kondo (JPO English translation of JP 2017-078856).

    PNG
    media_image1.png
    347
    519
    media_image1.png
    Greyscale

Regarding claim 1, Han teaches a liquid crystal device (LCD, col 1, lines 17-27), comprising a liquid crystal layer (7, col 1, lines 17-27), a first substrate (2’, col 1, lines 17-27), a second substrate (2, col 1, lines 17-27) and an insulating film (layers 4+4’, col 1, lines 17-27) which is not an alignment film (layers 5+5’, col 1, lines 17-27, are separate), wherein the liquid crystal layer 7 is arranged between the first substrate 2’ and the second substrate 2 (Fig. 1 shown above), the first substrate 2’ includes electrode 1 (3, col 1, lines 17-27), the second substrate 2 includes electrode 2 (3’, col 1, lines 17-27), the insulating film 4+4’ is arranged between electrode 1 (3) and electrode 2 (3’) (Fig. 1).  Han is silent regarding a composition of the insulating film 4+4’, and steps from which the insulating film 4+4’ is obtained.
However, Kondo teaches that in a liquid crystal device (display element [0123]) comprising an insulating film arranged between an electrode 1 (TFT [0123]) and an electrode 2 (transparent electrode [0123]), the insulating film is a cured product (cured film [0123]) of a thermosetting polymer composition (cured film can be obtained by heat treatment [0122]) comprising a polyester amide acid, an epoxy compound, an epoxy curing agent and a solvent ( [0118]), wherein the polyester amide acid is obtained by allowing a mixture of a tetracarboxylic dianhydride, a diamine and a polyhydroxy compound to react ([0059]), the thermosetting polymer composition satisfies expressions 1.0 ≤ X/Y ≤ 5.0 and 0.6 ≤ (Y+Z)/X ≤ 2.0 ([0059]), the epoxy compound is contained in 20 to 150 parts by weight based on 100 parts by weight of the polyester amide acid, ([0084]), which is within the claimed range of 20 to 400 parts by weight, and the insulating film is obtained by (a) applying the thermosetting polymer composition to each substrate ([0119]) and (b) heating the resulting material (pre-baked [0119], cured … completely [0122]), for the purpose of providing the desired excellence in transparency, heat resistance, chemical resistance, flatness, adhesion, light resistance and sputtering resistance ([0123]).  
Since Han is silent regarding a composition from which the insulating film is formed, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the insulating film of the liquid crystal device of Han, as a cured product of a thermosetting polymer composition, wherein the thermosetting polymer composition is a composition containing a polyester amide acid, an epoxy compound, an epoxy curing agent and a solvent, wherein the polyester amide acid is obtained by allowing a mixture of a tetracarboxylic dianhydride, a diamine and a polyhydroxy compound to react, the thermosetting polymer composition satisfies expressions 1.0 ≤ X/Y ≤ 5.0 and 0.6 ≤ (Y+Z)/X ≤ 2.0, the epoxy compound is contained in 20 to 400 parts by weight based on 100 parts by weight of the polyester amide acid, and, further to have obtained the insulating film by (a) applying the thermosetting polymer composition to the first and second substrates, and (b) heating the resulting material, in order to obtain the desired excellence in transparency, heat resistance, chemical resistance, flatness, adhesion, light resistance and sputtering resistance, as taught by Kondo.  
Regarding claim 2, Han teaches that the insulating film 4+4’ is in contact with the electrode 1 (3, Fig. 1).
Regarding claim 3, Han teaches that the insulating film 4+4’ is also in contact with the electrode 2 (3’, Fig. 1). 
Regarding claim 7, Kondo teaches that the polyester amide acid (polyesteramic acid [0040]) comprises a compound having a constitutional unit represented by formula (1) of Applicant (formula (3) [0040]) and a constitutional unit represented by formula (2) of Applicant (formula (4) [0040]), wherein R1 is a residue obtained by eliminating two pieces of CO-O-CO- from the tetracarboxylic dianhydride, R2 is a residue obtained by eliminating two pieces of NH2 from the diamine, and R3 is a residue obtained by eliminating two pieces of –OH from the polyhydroxy compound ([0040]), for the purpose of providing the desired excellence in transparency, heat resistance, chemical resistance, flatness, adhesion, light resistance and sputtering resistance, as described above.  
Regarding claim 8, Kondo teaches that the tetracarboxylic dianhydride is one or more of 3,3',4,4'-diphenyl ether tetracarboxylic dianhydride ([0042]), 3,3',4,4'-diphenylsulfone tetracarboxylic dianhydride ([0043]), and 1,2,3,4-butanetetracarboxylic dianhydride ( [0043]), for the purpose of increasing the transparency ([0043]), as well as providing the desired excellence in heat resistance, chemical resistance, flatness, adhesion, light resistance and sputtering resistance, as described above.  
Regarding claim 9, Kondo teaches that the diamine is one or more of 3,3'-diaminodiphenylsulfone and bis[4-(3-aminophenoxy) phenyl] sulfone ([0045]), for the purpose of increasing the transparency ([0045]), as well as providing the desired excellence in heat resistance, chemical resistance, flatness, adhesion, light resistance and sputtering resistance, as described above.
Regarding claim 16, Kondo teaches that the thermosetting polymer composition contains a photopolymerization initiator ([0078]), to provide photosensitivity ([0078]), for the purpose of providing the desired photo-patterning ([0005]).
	Regarding claim 19, Han teaches that the first and second substrates are each a glass plate (glass substrates, col 1, lines 17-27).
Claims 4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kondo, as applied to claims 1-3, 7-9, 16, 19 above, and further in view of Nakanishi (US 2005/0116200).
Han, as modified by Kondo, teaches the liquid crystal device comprising the liquid crystal layer, the first substrate, the second substrate, and the insulating film that is a cured product of a thermosetting polymer composition, as described above.  Han fails to teach that the crystal layer 7 including the liquid crystal composition (liquid crystal material, col 1, lines 17-27) also includes a polymer, let alone a polymer that is obtained by polymerizing a composition containing compound (6) represented by formula (6) of Applicant.

    PNG
    media_image2.png
    46
    121
    media_image2.png
    Greyscale

However, Nakanishi teaches that in a liquid crystal device comprising a liquid crystal layer, the liquid crystal layer includes a polymer obtained by polymerizing a composition containing compound (6) represented by formula (1c) ([0021], shown above) which is a species of formula (6) of Applicant, where Z5 of Applicant = a divalent group having 6 carbons obtained by eliminating hydrogen from a monocyclic hydrocarbon, and P1 and P2 are acrylate groups ([0023]) that are represented by formula (P-1) of Applicant in which M1 of Applicant = M2 of Applicant = M3 of Applicant = hydrogen, and which are species of polymerizable groups, to regulate the tilt direction of the liquid crystal molecules (turn over direction [00013]), for the purpose of reducing image-burn ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a polymer obtained by polymerizing a composition containing compound (6) represented by formula (6) of Applicant, with the liquid crystal composition in the liquid crystal layer of the liquid crystal device of Han, to regulate the tilt direction of the liquid crystal molecules, in order to reduce image-burn, as taught by Nakanishi.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kondo, as applied to claims 1-3, 7-9, 16, 19 above, and further in view of Satou (US 2008/0003381).
Han, as modified by Kondo, teaches the liquid crystal device comprising the liquid crystal layer, the first substrate, the second substrate, and the insulating film that is a cured product of a thermosetting polymer composition, as described above.  Han is silent regarding a dielectric anisotropy of the liquid crystal layer, and also fails to teach that the liquid crystal layer includes specific compounds such as a compound (3) represented by formula (3) of Applicant.

    PNG
    media_image3.png
    103
    279
    media_image3.png
    Greyscale

However, Satou teaches that in a liquid crystal device (display element [0007]) comprising a liquid crystal layer (liquid crystal material into this space [0163]), the liquid crystal layer has a positive dielectric constant anisotropy ([0166]) and includes a compound (3) represented by a species of formula (3) of Applicant ([0178] shown above) where R4 of Applicant = an alkyl having 2 carbons, ring A of Applicant = 1, 3-cyclohexylene, Z1 of Applicant = single bond, a of Applicant = X1 = Y1 = fluorine, and X2 of Applicant = hydrogen, is included in the liquid crystal layer (liquid crystal composition [0178]), for the purpose of providing the desired electro-optical activity.
Since Han is silent regarding a dielectric anisotropy of the liquid crystal layer, as well as specific compounds included in the liquid crystal layer, it would have been necessary and hence obvious to have looked to the prior art for suitable ones.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the liquid crystal layer of the liquid crystal device of Han, with a positive dielectric anisotropy, and further, to have included a compound (3) represented by formula (3) of Applicant, in the liquid crystal layer, in order to obtain the desired electro-optical activity, as taught by Satou.
Claims 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kondo, as applied to claims 1-3, 7-9, 16,19 above, and further in view of Wu (US 2005/0110938).
Han, as modified by Kondo, teaches the liquid crystal device comprising the liquid crystal layer, the first substrate, the second substrate, and the insulating film that is a cured product of the thermosetting polymer composition, as described above.  
Regarding claims 17-18, Han fails to teach that the liquid crystal layer includes a liquid crystal light control layer which can be cloudy either during no current flow, or during current flow, for the purpose of providing the desired electro-optical light modulation.
However, Wu teaches that a liquid crystal layer of a liquid crystal device, includes a liquid crystal light control layer (molecular structures of the liquid crystal could be changed and therefore varying levels of light are able to pass through them (or the light could be blocked completely) [0002]) where the molecular structures of the liquid crystal are changed by current flow (electric field [0003]), such that the liquid crystal layer can be cloudy either during no current flow, or during current flow, for the purpose of providing the desired electro-optical light modulation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included in the liquid crystal layer of the liquid crystal device of Han, a liquid crystal light control layer which can be cloudy either during no current flow, or during current flow, in order to obtain the desired electro-optical light modulation, as taught by Wu.
Regarding claim 20, Han fails to teach a light control window comprising the liquid crystal device.
However, Wu teaches that a liquid crystal layer of a liquid crystal device, includes a liquid crystal light control layer (molecular structures of the liquid crystal could be changed and therefore varying levels of light are able to pass through them (or the light could be blocked completely) [0002]), where the molecular structures of the liquid crystal are changed by current flow (electric field [0003]), for the purpose of providing the desired light control using electro-optical modulation (molecular structures of the liquid crystal could be changed and therefore varying levels of light are able to pass through them (or the light could be blocked completely) [0002]), such that the liquid crystal device is suitably comprised in a light control window, such as a shutter ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a liquid crystal light control layer in the liquid crystal layer of the liquid crystal device of Han, in order to obtain the desired light control using electro-optical light modulation, as taught by Wu, and further, to have comprised the liquid crystal device in a light control window, in order to take advantage of the light control using electro-optical light modulation, as taught by Wu.
Regarding claim 21, Han teaches a liquid crystal display apparatus comprising the liquid crystal device (LCD, col 1, lines 17-27), where the liquid crystal display apparatus ordinarily comprises a light source apparatus, for the purpose of providing the desired colored light display, as evidenced by Wu.
Wu teaches that a liquid crystal display apparatus comprising a liquid crystal device (LCD [0001]), ordinarily comprises a light source apparatus (back light [0002]), for the purpose of providing the desired colored light display (light a single pixel, each individual pixel is able to show the desired color [0002]).

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new references in the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
JP 2005-105264 teaches a liquid crystal device comprising an insulating film (item (23), page 4a) that is a cured product (cured film, item (18), page 4a) of a thermosetting resin composition containing polyester amide acid, an epoxy compound, an epoxy curing agent and a solvent (item (1), page 2a), and wherein the polyester amide acid is obtained by allowing a mixture of tetracarboxylic dianhydride, diamine and a polyhydroxy compound to react (obtained by reacting tetracarboxylic dianhydride, a diamine and a polyvalent hydroxy compound as essential components, the polyester amide acid, item (1), page 2a), the thermosetting composition satisfies the expressions of Applicant (1.3 = Z/Y, 0.7≤ (Y+Z)/X ≤ 0.8, paras 4-5 of page 6a), the epoxy compound is contained in 20 to 400 parts by weight based on 100 parts by weight of the polyester amide acid (polyester amic acid, 6th para of page 8a), and the insulating film is obtained by (a) applying the thermosetting polymer composition to a substrate (applied to the substrate surface, 6th para of page 9a) of the liquid crystal device, and (b) heating the resulting material (cured film can be obtained by heat treatment at 250 C, 6th para of page 9a).
JP 2015-081336 teaches an insulating film arranged between a TFT and a
transparent electrode ([0104]), wherein the insulating film is a cured product (cured film
[0104]) of a thermosetting polymer composition ([0104], epoxy curing agent is trimellitic
anhydride [0025], curing step may be performed by heating [0087]) comprising a
polyester amide acid, an epoxy compound, an epoxy curing agent and a solvent
([0014]), wherein the polyester amide acid is obtained by allowing a mixture of
tetracarboxylic dianhydride, diamine and a polyhydroxy compound to react (polyvalent
hydroxy compound [0042]), the thermosetting polymer composition satisfies
expressions 1.0 < X/Y < 5.0 and 0.6 s (Y+Z)/X s 2.0 ([0042]), the epoxy compound is
contained in 20 to 400 parts by weight based on 100 parts by weight of the polyester amide acid (epoxy resin [0014]), and wherein the insulating film is not an alignment film
(insulating film formed between a transparent electrode and an alignment film [0104)).
JP 2016-103010 teaches a liquid crystal device (display element [0122])
comprising an insulating film arranged between a TFT and a transparent electrode
([(0122]), wherein the insulating film is a cured product (cured film [0122]) of a
thermosetting polymer composition (cured film can be obtained by heat treatment
[0121], epoxy curing agent is trimellitic anhydride [0023] which is a heat curing agent)
comprising a polyester amide acid, an epoxy compound, an epoxy curing agent ([0013])
and a solvent (solubility of the polyesteramide acid in the solvent is high [0055]),
wherein the polyester amide acid is obtained by allowing a mixture of tetracarboxylic
dianhydride, diamine and a polyhydroxy compound to react ([0055]), the thermosetting
polymer composition satisfies expressions 1.0 s X/Y = 5.0 and 0.6 < (Y+Z)/X s 2.0
([0055]), the epoxy compound is contained in 20 to 200 parts by weight based on 100
parts by weight of the polyester amide acid, ([0034]) and wherein the insulating film is
not an alignment film (insulating film formed between the transparent electrode and the
alignment film [0122]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782